IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20949
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE LORETO BARRERA-ROJAS,

                                         Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-99-CR-457-15
                         --------------------
                             July 13, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose

Loreto Barrera-Rojas has filed a motion for leave to withdraw as

counsel and a brief in support in accordance with Anders v.

California, 386 U.S. 738, 744 (1967).   Barrera was provided a

copy of counsel’s Anders motion and brief but has not filed a

response.

     Our independent review of the record and counsel’s brief

reveals no nonfrivolous issues for appeal.   Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-20949
                                -2-

excused from further responsibilities in this case, and the

APPEAL IS DISMISSED.   See 5th Cir. R. 42.2.